Opinión disidente emitida, en etapa de reconsideración, por el
Juez Asociado Señor Rebollo López.
El pasado 30 de enero de 1992 disentimos de la opinión emitida por una mayoría de los integrantes del Tribunal en el presente caso. Como expresáramos entonces, dos (2) son los fundamentos para el referido disenso. En primer lugar, a base de una interpretación restrictiva de la Ley de Compensaciones por Accidentes del Trabajo, el Tribunal ha establecido una norma jurisprudencial incompleta que erróneamente coarta y restringe los derechos de los obreros y empleados en nuestra jurisdicción; ello en abierta violación de la firme y reiterada doctrina judicial de que, por ser la referida Ley de Compensaciones un estatuto remedial, la misma debe de ser interpretada en forma liberal a favor de la clase trabajadora puertorriqueña. En segundo término, la mayoría del Tribunal, incomprensible y desafortunadamente, no se per-cata del hecho que dicha interpretación errónea y restric-tiva causa que la norma jurisprudencial implantada resulte, en su aplicación, no sólo injusta sino que contra-dictoria; constituyendo el presente caso un claro ejemplo de ello.
Realmente no se requiere que una persona sea muy perspicaz para que pueda percatarse de la corrección de nuestros señalamientos. Tampoco resulta ser necesaria la lectura de complicadas y elaboradas decisiones judiciales; mucho menos, la consideración y estudio de escritos suscri-*782tos por respetados miembros de la profesión legal. Todo lo que se requiere es un análisis sereno y lógico de la situación fáctica ante la consideración del Tribunal. Veamos.
Como es de todos conocido, el Art. 5a de la citada Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 7, en síntesis y en lo pertinente, le impone al patrono de un empleado que ha sufrido un accidente del trabajo la obligación de “reservar” por un (1) año el empleo que des-empeñaba dicho obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, ello sujeto a la ocurrencia de tres (3) condiciones o requisitos. De darse estos tres (3) requisitos y el patrono no cumplir con su obligación de reinstalar al obrero o empleado, éste tendrá derecho a que el patrono le pague los salarios que él hu-biera devengado de haber sido reinstalado y, en adición los daños y perjuicios que ello le hubiere ocasionado.(1)
*783Conforme surge de la Opinión mayoritaria, de la que vehementemente discrepamos, se establece por este Tribunal la norma a los efectos de que “el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra, no aplica a un empleado que ha sido despedido [de su empleo] y luego reporta al Fondo [del Seguro del Estado] un accidente ... ocurrido antes de dicho despido”. (Énfasis suplido.) Opinión mayoritaria, pág. 771.
La referida norma jurisprudencial, debemos confesar, tiene el obvio y loable propósito de evitar que un empleado inescrupuloso, luego de ser despedido, intente aprove-charse indebidamente de los beneficios que provee el antes citado Art. 5a de la Ley de Compensaciones, mediante la “creación o fabricación”, a posteriori, de un inexistente ac-cidente del trabajo. El fraude, no hay duda, nunca pudo formar parte del propósito del legislador al incorporar el citado Art. 5a a la Ley de Compensaciones por Accidentes del Trabajo.
¿Por qué, entonces,, nuestro disenso? La razón es senci-lla: la norma establecida resulta ser errónea por cuanto la misma es incompleta; esto es, la norma establecida no re-quiere que el despido efectuado haya sido uno justificado. Al así no exigirlo, dicha norma deja abierta la posibilidad de que un patrono inescrupuloso tome indebida ventaja de la misma y pueda así burlar el propósito reparador del es-tatuto en controversia.
Un sencillo ejemplo es todo lo que se requiere para po-der uno percatarse de la corrección de lo antes señalado. Asumamos, a manera de ilustración, que un patrono, que había enviado a uno de sus empleados a realizar una dili-gencia, se entera por la vía telefónica que dicho empleado ha sufrido un grave accidente y que ha sido trasladado a un hospital en estado crítico. Consciente dicho patrono de *784las disposiciones del citado Art. 5a de la Ley de Compensa-ciones, y que el mismo le obliga a reservar el empleo a dicho empleado hasta un máximo de un (1) año, decide burlar las disposiciones del mismo despidiendo inmediata-mente a su empleado. Al éste recuperarse, y en la primera oportunidad, reporta el accidente del trabajo al Fondo. Bajo la norma hoy establecida —la cual, repetimos, no exige que el despido sea justificado— el empleado no ten-dría derecho a los beneficios que provee el citado Art. 5a puesto que la citada disposición estatutaria —en palabras exactas del Tribunal— “no aplica a un empleado que ha sido despedido y luego reporta al Fondo un accidente ... ocurrido antes de dicho despido”. Opinión mayoritaria, pág. 771.

Pero, hay más. La norma establecida por el Tribunal, tal como reza la misma, se presta para que se cometa una in-justicia como la que la demandada recurrida Kodak Caribbean, Ltd. cometió en el presente caso.

Conforme surge de las determinaciones de hecho que hiciera el tribunal de instancia, determinaciones que este Tribunal adopta y hace suyas, la recurrente Santiago efec-tiva y realmente sufrió un accidente del trabajo —consis-tente el mismo de tensión (stress), depresión, ansiedad e insomnio— que la incapacitó para llevar a cabo su trabajo y que causó que ésta se ausentara del mismo; situación que plenamente justificó la empleada ante su patrono me-diante el correspondiente certificado médico.(2)
La referida empleada —la cual, aceptadamente, era una extraordinariamente competente— no se reportó al Fondo del Seguro del Estado en ese entonces por la obvia y trans-parente razón de que el así hacerlo era totalmente innece-sario e improcedente; ello en vista de las disposiciones per-*785tinentes del Manual de Empleados de la Kodak —el cual formaba parte integrante de su contrato de trabajo— dis-posiciones que le permitían disfrutar, con sueldo completo, de todo el período durante el cual ella estuvo ausente. En relación al hecho de que el “accidente del trabajo” alegada-mente no fue reportado “en tiempo” al Fondo del Seguro del Estado, debe mantenerse presente que Kodak, como pa-trono, venía en la obligación de así hacerlo. A esos efectos, véase 11 L.P.R.A. sec. 14.(3)
Por otro lado, procede que se enfatice el hecho de que, conforme inclusive se acepta en la Opinión mayoritaria emitida, dicha empleada cumplió con todos y cada uno de los requisitos exigidos por el referido Manual de Empleados. Ante esta clara situación de cumplimiento es-tricto de parte de la empleada, y sin aviso o requerimiento de clase alguna, su patrono la despide; despido que el Tribunal, en su Opinión mayoritaria, determina que fue uno claramente injustificado. Si ello es así, esto es, si el despido efectuado fue uno ilegal, el mismo no puede tener conse-cuencia o efecto legal alguno. Ahí, precisamente, radica lo erróneo y contradictorio de la norma establecida por el Tribunal en el presente caso: para que el despido pueda privar al empleado de los beneficios que concede el citado Art. 5a de la Ley de Compensaciones, el mismo necesariamente tiene que ser uno legal y justificado.
Habiendo la empleada en el presente caso, efectiva y realmente, sufrido un accidente del trabajo; habiendo dicha empleada cumplido con todos los requisitos y exigencias del Manual de Empleados de su patrono Kodak; habiendo dicho patrono incurrido en la omisión del deber legal que tenía de reportar al Fondo del Seguro del Estado el acci-dente del trabajo sufrido por su empleada; habiendo sido el *786despido efectuado uno ilegal e injustificado; ¿cómo es posi-ble que se determine que la referida empleada no tiene de-recho a los beneficios que provee el citado Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo'? La contes-tación es sencilla: el resultado erróneo al que se llega se debe al establecimiento de una norma incompleta y equivo-cada por parte de este Tribunal y su negativa, injustificada e incomprensible, de modificar y corregir la misma, lo cual lo lleva a emitir una opinión contradictoria e injusta.
No tenemos duda alguna de que, al permanecer inalte-rada la norma establecida, la grave y lamentable injusticia que hoy se comete contra la recurrente Santiago desafor-tunadamente no será la última que se cometerá contra un miembro de la clase trabajadora de nuestro País. Los res-ponsables de ello no serán los patronos inescrupulosos. En última instancia, la responsabilidad recae sobre los hom-bros de los integrantes de la mayoría de este Tribunal. Re-husamos ser coautores de ello.

(1) El Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 7, establece:
“En los casos de inhabilitación para el trabajo de acuerdo con las disposicio-nes de este Capítulo, el patrono vendrá obligado a reservar el empleo que desem-peñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones: (1) que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de trans-curridos doce meses desde la fecha del accidente; (2) que el obrero o empleado esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono su reposición; y (3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero [o ejmpleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición).
“Si el patrono no cumpliere con las disposiciones de esta sección vendrá obli-gado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le res-ponderá de todos los daños y perjuicios que le haya ocasionado. El obrero o em-pleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclama-ción de reinstalación y/o de daños en corte por acción ordinaria o mediante el *783procedimiento para reclamación de salarios, establecido en las sees. 3118 a 3132 del Título 32.”


(2) El hecho de que la empleada sufrió un “accidente del trabajo” no está en controversia. Aparte de que el tribunal de instancia así lo concluyó, debe recordarse que el Fondo del Seguro del Estado, luego del despido, así lo reconoció y le brindó tratamiento a la empleada para el mismo.


(3) En adición, el hecho de que dicho accidente no se hubiera reportado “en tiempo” no tuvo consecuencia legal alguna. El Fondo, como hemos expresado ante-riormente, le brindó a la empleada la protección de la Ley de Compensaciones por Accidentes del Trabajo.